                         Case 20-11785-CSS        Doc 229       Filed 07/28/20         Page 1 of 9




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
 In re:                                                         Case No. 20-11785 (CSS)
                                                                (Jointly Administered)
 BROOKS BROTHERS GROUP, INC.,
 et al.,                                                        Re: D.I. 154, 204

                           Debtors. 1                           Hearing Date: August 3, 2020 at 1:00 p.m. (ET)
                                                                Ob.iection Deadline: July 29, 2020 at 4:00 p.m. (ET)

    LIMITED OBJECTION OF LANDLORDS, ASHEVILLE RETAIL ASSOCIATES LLC
    AND PALM BEACH OUTLETS I, LLC, TO MOTION OF DEBTORS FOR ENTRY OF
     ORDERS (I) APPROVING (A) BIDDING PROCEDURES, (B) FORM AND MANNER
     OF NOTICE OF SALE, AUCTION, AND SALE HEARING, AND (C) ASSUMPTION
      AND ASSIGNMENT PROCEDURES, (II) SCHEDULING AUCTION AND SALE
     HEARING, (III) APPROVING (A) SALE OF SUBSTANTIALLY ALL OF DEBTORS'
          ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
     ENCUMBRANCES, AND (B) ASSUMPTION AND ASSIGNMENT OF EXECUTORY
    CONTRACTS ANP UNEXPIRED LEASES. AND ([V) GRANTING RELATE D RELIEF
            (Re: Bidding Procedures and Assumption/Assignment Procedures)

             NOW COME Asheville Retail Associates LLC (the "Asheville Landlord") and Palm

Beach Outlets I, LLC, successor-in-interest to Palm Beach Mall Holdings LLC (the "Palm Beach

Landlord"; together with the Asheville Landlord, the "Landlords"), and hereby file this limited

objection (the "Limited Objection") to the proposed bidding procedures and procedures related to

the assumption and assignment of certain of the above-captioned Debtors' executory contracts

and unexpired leases as set forth in the Motion of Debtors for Entry of Orders (I) Approving

(AJ Bidding Procedures, (BJ Form and Manner ofNotice ofSale, Auction, and Sale Hearing, and

(CJ Assumption and Assignment Procedures, (IIJ Scheduling Auction and Sale Hearing,




1    The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (NIA); BBD
     Holding 1, LLC (NIA); BBD Holding 2, LLC (NIA); BBDI, LLC (NIA); Brooks Brothers International, LLC
     (NIA); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (214 7); and 696 White Plains Road, LLC (7265). The Debtors' corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.

Client Metter 13192/00091/A665 5972 DOC
                          Case 20-11785-CSS        Doc 229     Filed 07/28/20    Page 2 of 9



 (III) Approving (A) Sale ofSubstantially All of Debtors' Assets Free and Clear of Liens, Claims,

 Interests, and Encumbrances, and (B) Assumption and Assignment of Executory Contracts and

 Unexpired Leases, and (JV) Granting Related Relief[Dkt. No. 154] (the "Sale Procedures

 Motion").

              In support of this Limited Objection, the Landlords respectfully state as follows:

                                                   BACKGROUND
              1.           On July 8, 2020 (the "Petition Date"), the Debtors filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code"). The

Debtors continue to act as debtors in possession pursuant to Bankruptcy Code§§ 1107 and 1108.

              2.           The Landlords each lease retail space to the Debtor, Brooks Brothers Group, Inc.

(the "Tenant"), within a shopping center (together, the "Shopping Centers"). The Landlords and

their respective Shopping Centers are as follows:

                                 Landlord                               Shopping Center

    Asheville Retail Associates LLC                       Asheville Outlets
                                                          Asheville, NC

    Palm Beach Outlets I, LLC, successor-in-              Palm Beach Outlets
    interest to Palm Beach Mall Holdings                  West Palm Beach, FL
    LLC


             3.            The Shopping Centers are both "shopping centers" as that term is used in

Bankruptcy Code § 365(b)(3). Consequently, the Landlords are entitled to the protections that

Bankruptcy Code § 365(b)(3) grants to landlords of shopping centers.




                                                           2
Client Matter 1319210009 J/ A6655972.00C
                         Case 20-11785-CSS         Doc 229     Filed 07/28/20        Page 3 of 9



              4.           Prior to the Petition Date, the Landlords entered into separate lease agreements

 (together, the "Leases") with the Tenant with respect to the spaces leased by the Tenant at the

 Shopping Centers (together, the "Premises"). 2

              5.           On July 15, 2020, the Debtors filed the Sale Procedures Motion. As set forth in

the Sale Procedures Motion, the Debtors wish to sell substantially all of the Debtors' assets,

including the Debtors' interests in various leases, to a stalking horse bidder, or to another bidder

to be determined after an auction (the "Successful Bidder").

             6.             Irt the Sale Procedures Motion, the Debtors are seeking approval of certain

bidding procedures (the "Bidding Procedures") 3 and certain procedures governing the Debtors'

assumption and assignment of executory contracts and unexpired leases to the Successful Bidder

(the "Assumption/Assignment Procedures").

             7.           On July 23, 2020, the Debtors filed a supplement to the Sale Procedures Motion

[Dkt. No. 204] (the "Supplement"). In the Supplement, the Debtors designated SPARC Group

LLC as the stalking horse bidder (the "Stalking Horse Bidder") to purchase substantially all of

the Debtors' assets.

             8.           In the Supplement, the Debtors also filed revisions to the Bidding Procedures.

Among other changes, the revised Bidding Procedures incorporate a more compressed sale

timeline than what the Debtors originally proposed.

             9.           Accordingly, the Sale Procedures Motion and the Supplement directly affect the

Landlords and their rights in the Leases and the Premises.



      Copies of the Leases, including all amendments and related agreements, are available upon request.

      The proposed Bidding Procedures are attached as "Exhibit I" to the proposed Order approving Bidding
      Procedures submitted with the Sale Procedures Motion.

                                                          3
Client Matter I 3192/00091/A6655972 DOC
                        Case 20-11785-CSS         Doc 229      Filed 07/28/20         Page 4 of 9




             10.          A hearing on the proposed Bidding Procedures and Assumption/Assignment

Procedures is scheduled for August 3, 2020 at 1:00 p.m., with objections to the proposed Bidding

Procedures and Assumption/Assignment Procedures due by July 29, 2020 at 4:00 p.m.

             11.          The Landlords object to the Bidding Procedures and Assumption/Assignment

Procedures as set forth below.

                     LANDLORDS' OBJECTIONS TO BIDDING PROCEDURES AND
                           ASSUMPTION/ASSIGNMENT PROCEDURES

             12.          The Bidding Procedures and Assumption/Assignment Procedures fail to provide a

meaningful opportunity for the Landlords to object to assignment of their Leases following

identification of the Successful Bidder. In addition, it is unclear how and when landlords are to

receive adequate assurance materials with respect to the Stalking Horse Bidder and with respect

to any other bidder deemed a Qualified Bidder.4 The Landlords require a reasonable period to

review and vet adequate assurance materials in order to make informed decisions regarding the

future health and vibrancy of their respective Shopping Centers.

A.           Objections Regarding Adequate Assurance of Future Performance.

             13.         Pursuant to Bankruptcy Code § 365(b)(3), adequate assurance of future

performance of a lease of real property in a shopping center includes adequate assurance:

                         (A) of the source of rent and other consideration due under such
                         lease, and in the case of an assignment, that the financial condition
                         and operating performance of the proposed assignee and its
                         guarantors, if any, shall be similar to the financial condition and
                         operating performance of the debtor and its guarantors, if any, as of
                         the time the debtor became the lessee under the lease;

                         (B) that any percentage rent due under such lease will not decline
                         substantially;

4     Initially capitalized terms unless otherwise defined herein shall have the meanings ascribed to them in the Sale
      Procedures Motion.

                                                           4
Client Matter 13192/00091/A66SS972.DOC
                           Case 20-11785-CSS          Doc 229     Filed 07/28/20      Page 5 of 9




                            (C) that assumption or assignment of such lease is subject to all the
                            provisions thereof, including (but not limited to) provisions such as
                            a radius, location, use, or exclusivity provision, and will not breach
                            any such provision contained in any other lease, financing
                            agreement, or master agreement relating to such shopping center;
                            and

                            (D) that assumption or assignment of such lease will not disrupt
                            any tenant mix or balance in such shopping center.

               14.          The proposed Bidding Procedures require bidders to provide adequate assurance

of future performance information with their initial bids by the proposed bid deadline of August

 5, 2020 at 10:00 a.m.

              15.           The Bidding Procedures, however, do not appear to contemplate dissemination of

adequate assurance information submitted by Qualified Bidders to affected landlords prior to the

Auction. Instead, the Debtors intend to provide affected landlords with adequate assurance

information solely with respect to the Successful Bidder5 after the conclusion of the Auction and

the Debtors' filing of a notice of auction results (i.e., "[b]y August 9, 2020 at 4:00 p.m.

(prevailing Eastern Time), or as soon as reasonably practicable after the conclusion of the

Auction, if one is held"). See Proposed Order [Dkt. No. 204-4], ~ 19.

              16.           The Debtors should be required to disseminate adequate assurance materials to

affected landlords (a) for the Stalking Horse Bidder immediately without delay and (b) for all

other Qualified Bidders immediately following the bid deadline.

              17.          The Landlords request that they be provided with current financial statements and

other adequate assurance materials from any entity that may assume the Leases within a

reasonable time prior to the deadline to object to assumption on the basis of adequate assurance


5    In the Sale Procedures Motion, the Debtors contemplate naming a Back-Up Bidder to purchase the assets in the
     event that the sale to the Successful Bidder does not close. No provision is made, however, to disseminate
     adequate assurance materials to affected landlords with respect to any Back-Up Bidder.
                                                              5
Client Matter 13192/0009 II A665 5972.DOC
                          Case 20-11785-CSS          Doc 229     Filed 07/28/20    Page 6 of 9




 and the subsequent sale hearing so that the Landlords may have a meaningful opportunity to

 object.

              18.           In addition, the Leases contain specific use provisions. Any qualified assignee or

 purchaser must take the Leases subject to use requirements as well as all other limitations and

 restrictions.            Any proposed assignment must also not disrupt the tenant mix and co-tenancy

requirements of the Shopping Centers.

B.            Objections Regarding Proposed Auction Timeframe.

              19.          As currently drafted, the Bidding Procedures and Assumption/Assignment

Procedures contemplate: (a) a bid deadline of August 5, 2020 at 10:00 a.m.; (b) an Auction on

August 7, 2020 at 10:00 a.m., if necessary, to determine the Successful Bidder; (c) a deadline of

August 7, 2020 at 4:00 p.m. for parties to object to the proposed sale transaction with the

Stalking Horse Bidder; (d) a deadline of August 9. 2020 at 4:00 p.m. (a Sunday), or as soon as is

practicable after the Auction, for the Debtors to (i) file a notice of auction results and (ii) provide

affected landlords with the Successful Bidder's adequate assurance information; (e) a deadline of

August 10, 2020 at 11: 59 p.m. for parties to file objections to (i) the identity of the Successful

Bidder (other than the Stalking Horse Bidder), (ii) the conduct of the Auction, (iii) proposed cure

amounts, and (iv) adequate assurance of future performance with respect to the Stalking Horse

Bidder or the Successful Bidder;· and (f) a sale hearing on August 11, 2020 at 2:00 p.m. to

approve the proposed sale.

             20.           The Debtors provide essentially no justification for such a compressed sale

timeline other than to comply with the "Case Milestones" agreed to among the Debtors and their

DIP lenders. As the sale will primarily benefit the Debtors' DIP lenders, the DIP lenders should

not be permitted to dictate the relevant timeline to the detriment of other creditors.

                                                            6
Client Matter 13192/00091 I A6655972 DOC
                           Case 20-11785-CSS         Doc 229     Filed 07/28/20    Page 7 of 9




              21.           Furthermore, although the Debtors will aim to provide notice of the auction

 results by August 9, 2020, this proposed timeframe is unacceptable to affected landlords as

 landlords have almost no time to assess the potential assignee, particularly if the Successful

 Bidder is not the Stalking Horse Bidder.

              22.           First, the initial deadline to object to the proposed assumption and assignment of

 leases expires 6 hours after the commencement of the Auction. In addition, landlords will be

unaware whether their leases will be assumed and assigned in connection with the proposed sale

until the Debtors' file the notice of auction results and disseminate adequate assurance

information after the conclusion of the Auction. Thus, landlords are required to file protective

objections to the potential assumption and assignment of leases by August 7, 2020 without

certainty regarding whether their leases will be assumed and assigned and, if so, to which

assignee.

              23.           Further, depending on when auction results are released, landlords will not learn

of the auction results until two days and just one business day before the day of the sale hearing.

As a result, assuming a best-case scenario that auction results are released on Sunday, August 9,

2020, the Bidding Procedures provide less than one business day Gust hours) for landlords to

review auction results, assess and vet adequate assurance materials, and prepare additional

objections, if necessary.

              24.          The Landlords require at least five business days to review and evaluate sale and

adequate assurance materials and to prepare an objection, if necessary, to the proposed sale.

             25.           In sum, as drafted, the Bidding Procedures and the Assumption/Assignment

Procedures are insufficient to protect the Landlords' rights.



                                                            7
Client Matter 13 l 92100091 /A6655972.DOC
                         Case 20-11785-CSS         Doc 229     Filed 07/28/20    Page 8 of 9




                                           RESERVATION OF RIGHTS

             26.          The Landlords reserve the right to amend this Limited Objection as appropriate,

and to supplement this Limited Objection generally.

             27.          In addition, the Landlords reserve the right to object to any proposed Order

approving Bidding Procedures or to any other aspect of the Sale Procedures Motion, including,

without limitation, to the Debtors' proposed assumption and assignment of the Leases and/or to

the Debtors' proposed cure amounts related to the Leases.

             28.          The Landlords hereby join in the objections filed by other landlords to the extent

that the other landlords' objections supplement and are not otherwise inconsistent with this

Limited Objection.

             WHEREFORE, the Landlords respectfully request that this Court enter an Order:

                   a. Sustaining the Limited Objection and granting relief consistent with the Limited

                          Objection; and

                   b. Granting the Landlords such other and further relief as is just.

Dated: July 28, 2020                                   SULLIVAN HAZELTINE ALLINSON LLC
       Wilmington, DE

                                                       Isl E.E. Allinson
                                                       Elihu E. Allinson, III (No. 3476)
                                                       919 North Market Street, Suite 420
                                                       Wilmington, DE 19801
                                                       Tel: (302) 428-8191
                                                       Fax: (302) 428-8195
                                                       Email: zallinson@sha-llc.com

                                                       -and-




                                                          8
Client Matter 13192/00091/A6655972.DOC
                        Case 20-11785-CSS   Doc 229   Filed 07/28/20   Page 9 of 9



                                                Paul W. Carey, BBQ #566865
                                                Kate P. Foley, BBQ #682548
                                                Mirick, O'Connell, DeMallie & Lougee, LLP
                                                100 Front Street
                                                Worcester, MA 01608
                                                Phone: 508.791.8500
                                                Fax: 508.791.8502
                                                Email: pcarey@mirickoconnell.com
                                                Email: kfoley@mirickoconnell.com

                                               Attorneys for Asheville Retail Associates LLC
                                               and Palm Beach Outlets I, LLC




                                                  9
Client Malter 13192/00091/A6655972.DOC
